DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-4 and 7-10 have been amended. Claims 5 and 6 have been cancelled. Claims 1-4 and 7-10 are now pending. This Office action is in response to amendments and arguments received on April 26th, 2021. 
Allowable Subject Matter
Claims 1-4 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and arguments made regarding the 35 U.S.C. 112(f) interpretation of the claims have been considered, and are persuasive. Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 112(b) have been considered, and are persuasive. The rejections based on 35 U.S.C. § 112(b) are withdrawn. Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 have been considered, and are persuasive. The rejections based on 35 U.S.C. § 103 are withdrawn. 
The closest prior art is believed to be Holland (US 20020102136 A1) herein “Holland” and Weisenberg et al. (US 20190219216 A1) herein “Weisenberg”.
Holland in view of Weisenberg discloses or makes obvious a method of controlling a remote-operated pipe crawler vehicle comprising a processor, drive system, control unit communicably coupled with the pipe-crawler vehicle through a tether cable, comprising the steps of receiving advancement signals from the control unit, operating the drive system in a forward direction according to advancement signals, receiving a return signal from the control 
However, Holland in view of Weisenberg do not disclose or suggest providing a return proximity tether value, and operating the drive system in the reverse direction at a reduced speed if a tether extension value falls below the return proximity tether value, wherein the reduced speed is less than the predetermined return speed, as outlined in the prior Office action dated 02/19/2021 in reference to former claim 6. Therefore amended claim 1 is considered allowable over Holland and Weisenberg. 
A search of the available prior art does not disclose or suggest these features in obvious combination with Holland and Weisenberg. Therefore claim 1 is found to contain allowable subject matter.
These references either independently or in combination fail to teach the currently referenced subject matter in combination with the other claim limitations. Therefore dependent claims 24 and 7-10 and any claims that depend there from are also found to contain allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV. 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669



/TODD MELTON/Primary Examiner, Art Unit 3669